Luke, J.
This case has been here for review twice before. 13 Ga. App. 380 (79 S. E. 246); 19 Ga. App. 295 (91 S. E. 489). The question now raised is upon exceptions to the judgment overruling the plaintiff’s motion for a new trial, which motion was based on the general grounds only. The verdict was not without evidence to support it, and, the learned trial judge having approved the verdict, it was not error to overrule the motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.